Citation Nr: 1756940	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  09-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an increased rating for service-connected iliotibial band syndrome with patellofemoral joint syndrome of the right knee, currently rated 10 percent disabling.

2. Entitlement to service connection for myofascial pain syndrome of the right hip (claimed as a right hip condition), claimed as secondary to service-connected iliotibial band syndrome with patellofemoral joint syndrome of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to January 1982 and from September 2004 to November 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that continued a 10 percent rating for iliotibial band syndrome with patellofemoral joint syndrome of the right knee and denied entitlement to service connection for myofascial pain syndrome of the right hip

The Board remanded the appeal in August 2012.  At that time the issues of entitlement to service connection for hepatitis C and diabetes mellitus were on appeal.  The RO subsequently granted service connection for both diseases.

In a presentation to the Board in November 2017, the Veteran's currently appointed representative, the American Legion, pointed out that the Veteran had changed representatives during the course of the appeal without submitting a "good cause motion."  See 38 C.F.R. § 20.1304(b) (2017).  It is unclear whether the representative intended to argue that the Board should not have recognized the Veteran's appointment of that organization as his representative.  

The record shows that the Veteran appointed the American Legion as his representative in a VA form 21-22 in October 2015.  This occurred while the appeal was at the agency of original jurisdiction (AOJ) on remand.  That form was signed by the Veteran and a representative of the American Legion.  It does not appear that 38 C.F.R. § 20.1304(b) would be applicable because the change in representation occurred prior to recertification of the case to the Board in April 2017; and the expiration of the 90 day period for changes in representation.  

The representative has pointed to the Court's decision in Perez v. Shinseki, 25 Vet. App. 190 (2012); without making specific argument as to how that case applies to the Veteran's appeal.  In Perez the Court upheld a Board finding that good cause had not been shown for a change in representation after the 90 period.  In the instant appeal, the Board has not made such a determination.

Even if 38 C.F.R. § 20.1304(b) was applicable; there was a long delay in the transfer of the record to the Board.  This is one of the specific reasons in the regulation for finding good cause for an out of time change.  In addition; the current representative has accepted the Veteran's appointment as his representative, acted on the Veteran's behalf by submitting argument in support of the claims on appeal; and has not made a motion to withdraw as representative.  For these reasons, the Board would waive the filing of a formal motion to change representatives, even if 38 C.F.R. § 20.1304 was applicable  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right Knee

The Veteran received a VA examination for the right knee in September 2012.  His right knee was examined again in April 2015 during a left knee VA examination. 

The 2012 examiner noted that the Veteran reported flare-ups; but did not estimate limitation of motion during the flare-ups.  The April 2015 examiner indicated that the Veteran did not report flare-ups, but went on to say that the Veteran would have additional limitation during joint flare or when used repeatedly over time.  The examiner did not estimate the additional limitation and professed an inability to even whether there would be significantly limited function due to functional factors over time.

These reports do not meet the requirements for an adequate examination recently announced by the United States Court of Appeals for Veterans Claims in Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Right Hip

The Veteran was afforded a VA examination for his claimed right hip disability in September 2012. The examiner reported some limitation of right hip motion, functional loss, pain on movement, disturbance of locomotion, and interference with sitting; standing; or weight bearing.  The examiner ultimately opined; however, that a current disability could not be determined.  Clarification is needed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disability.

The Veteran's claims file must be reviewed by the examiner.  

All indicated tests should be performed, including range of motion findings expressed in degrees. 

The examination must include testing results on both active and passive motion, and in weight-bearing and nonweight bearing. The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing. If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe any pain, weakened movement, excess fatigability, incoordination and flare-ups in terms of additional limitation of motion in degrees of additional range of motion loss.  

The examiner should ask the Veteran to report the additional loss during flare ups and opine whether the reports are consistent with the disability shown on examination.

2. Afford the Veteran a new right hip examination. The examiner should respond to each of the following:

a) Has the Veteran had a right hip disability at any point since 2008?  These are considered current disabilities for VA purposes, even if not shown on the current examination.

b) For any current right hip disability, is it at least as likely as not (50 percent or greater probability), that such disability had its onset in, or is otherwise the result of a disease or injury in service?  

c)  For any current right hip disability, is it at least as likely as not that such disability was caused or aggravated beyond its natural progression by the Veteran's service connected right knee disability?  

The examiner must provide an explanation for any opinions. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

